129 F.3d 127
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AMSTERS BREWERY & SOFT DRINK WORKERS LOCAL UNION 896,International Brotherhood of Teamsters, AFL_CIO,Plaintiff-Appellant,v.ANHEUSER-BUSCH, INC.;  Robert Warner, a/k/a Bob Warner,Defendants-Appellees.
No. 96-55895.
United States Court of Appeals, Ninth Circuit.
Nov. 3, 1997.

1
Appeal from the United States District Court for the Central district of California A. Andrew Hauk, District Judge, Presiding.


2
ORDER*


3
Before:  PREGERSON, D.W. NELSON, and RAWKINS, Circuit Judges


4
We AFFIRM the District Court's grant of summary judgment to appellees.



*
 This disposition is not appropriate for publication and may not